Citation Nr: 0124480	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  96-21 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to a herbicide agent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to April 
1964.  He died in August 1996.  The appellant is the 
veteran's widowed spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota.  The appellant 
timely appealed that decision and testified at a hearing 
before a hearing officer at the RO in April 1997.  She also 
testified at a hearing in St. Paul, Minnesota, in August 1998 
before the undersigned Board Member.  In December 1998, the 
Board remanded this case to the RO for additional 
development.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the appellant's 
claim under both the new and old criteria for the evaluation 
of claims.  In addition, all available, relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been received.  

2.  The veteran's service records demonstrate that he never 
served in the Republic of Vietnam.  

3.  The veteran was never exposed to herbicide agents while 
stationed in England at the Chelveston Royal Air Force Base 
from April 1961 to August 1962.  

4.  At the time of his death, the veteran was service 
connected for no disability.  


CONCLUSION OF LAW

Service-connected disabilities did not contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has contended that the veteran's non-Hodgkin's 
lymphoma was the result of exposure to Agent Orange during 
his military service, specifically at an Air Force base in 
England.  It is contended that a VA physician who treated the 
veteran told him that the non-Hodgkin's lymphoma was due to 
exposure to Agent Orange and that military service was the 
only place he could have been exposed to the herbicide agent.  

Service personnel records indicate that the veteran was an 
aircraft mechanic and was stationed in England at Chelveston 
Royal Air Force Base from April 1961 to August 1962.  His 
service records demonstrate that he never served in the 
Republic of Vietnam.  Service personnel records do not 
indicate of imply any exposure to herbicides during his 
service.

Prior to his death, the veteran had initiated a claim for 
service connection for non-Hodgkin's lymphoma and claimed 
that the planes he worked on carried Agent Orange.  In his 
April 1996 substantive appeal, he contended that when he was 
stationed in England the planes he worked on carried Agent 
Orange herbicides and that this was the cause of his non-
Hodgkin's lymphoma.  A detailed review of his statements 
regarding this critical issue indicates that the veteran 
never actual reported he had first-hand knowledge that he was 
exposed to Agent Orange, simply his belief that he was 
exposed to Agent Orange during his service.  For example, the 
veteran never described the containers used to transport 
Agent Orange, never indicated why Agent Orange would be 
transported by plane from the United States to England, and 
never described in any detail how an air mechanic in England 
would be exposed to herbicide agents going to Vietnam.

The veteran did note that a physician at the Fargo VA Medical 
Center (VAMC) had informed him that this type of lymphoma was 
associated only with Agent Orange.  He contended that he had 
this condition for 30-plus years.  

The Board has reviewed the extensive medical evidence 
indicating treatment of the veteran for non-Hodgkin's 
lymphoma.  The veteran was diagnosed with this condition in 
approximately March 1995, more than 30 years after his 
discharge from active service in April 1964.  Extensive 
treatment of this condition is noted within VAMC records.  
However, at no point does any health care provider associate 
this condition with the veteran's service or Agent Orange.  

At a hearing held before the undersigned in August 1998, the 
appellant reiterated her previous contentions.  She noted the 
VA health care provider that had indicated the veteran's 
condition was probably due to exposure to herbicides.  She 
indicated that the only reason she pursued this claim was 
because of what this physician had told her husband and 
herself.  It was once again contended that the only way the 
veteran could have acquired non-Hodgkin's lymphoma was 
through the service because of Agent Orange exposure.  

In December 1998, the Board remanded this case to the RO in 
order to determine whether the veteran was exposed to 
herbicide agents during his service in England from April 
1961 to August 1962.  The RO made several requests for 
information in order to make this determination from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).  The RO contacted this organization in 
February 2000, July 2000, and February 2001.  The response 
for this request for information was significantly delayed by 
USASCRUR and the VA apologizes for this delay.  However, 
during this time, the RO performed other research in order to 
support the appellant's case.  

In December 2000, the RO contacted the former USASCRUR 
director, (previously known as the Environmental Support 
Group (ESG)), concerning the possible use of Agent Orange or 
the transportation of Agent Orange in and through Europe 
during the Vietnam War.  The RO was informed that the United 
States Department of Defense never transported Agent Orange 
through England at any time.  The appellant was made aware of 
this information in a letter to her dated February 2001.  

In a March 2001 response, the USASCRUR confirmed that they 
had no records or documentation indicating that herbicides 
were sprayed or handled by military personnel at Chelveston, 
England, during 1961 and 1962.  A supplemental statement of 
the case dated April 2001 informed the appellant and her 
representative of this fact.  

Analysis

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001), 66 Fed. Reg., No. 168, 
45620-45632 (Aug. 29, 20001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where are codified in title 38 United States 
Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA has further published final regulations implementing the 
VCAA.   66 Fed Reg. 45620 (August 29, 2001).  As VA noted, 
with exceptions concerning claims to reopen following prior 
final denials not pertinent to this matter, "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Thus, the 
clear intent of the rule making was merely to implement the 
statutory provisions, not to create any additional 
substantive rights.  Accordingly, it follows that if the 
requirements of the VCAA are satisfied, so are the 
requirements of the VCAA regulations.

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding this issue.  
The RO has obtained all pertinent records regarding this 
issue and the appellant has been effectively notified of the 
evidence required to substantiate her claim.  In August 2001, 
the RO, in light of the VCAA, informed the appellant of what 
evidence the VA had received, what the new evidence 
contained, and that this claim was being denied.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  The Board remanded this 
case to the RO to assist her in this claim.

In addition to the above, the appellant has been fully 
advised of the status of the efforts to develop the record as 
well as the nature of the evidence needed to substantiate 
this claim in multiple communications from the RO and the 
Board.  She and her representative further plainly show 
through their statements and submissions of evidence that 
they understand the nature of the evidence needed to 
substantiate this claim.  As the RO has completely developed 
the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In general, the cause of the veteran's death will be 
considered to have been due to a service-connected disability 
when the evidence establishes that the disability would be 
the principal or contributory cause of death.  38 C.F.R. 
§ 3.321(a) (2001).  A service-connected disability will be 
considered to be the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.321(b).  A 
service-connected disability will be considered a 
contributory cause of death if it contributed substantially 
and materially to the veteran's death, that is, it combined 
to cause death or it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  

When a veteran is exposed to a herbicide agent during his 
active military service during the Vietnam War, the following 
diseases shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there was no 
record of such disease during service (provided further that 
the rebuttal presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied): chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's  sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2001).  The statutory 
and regulatory provisions pertaining to Agent Orange exposure 
include 38 U.S.C.A. § 1116 (West 1991) and 38 C.F.R. § 3.307 
(2001).  They provide for presumption of exposure to all 
herbicide agents for veterans who served on active duty in 
Vietnam during the Vietnam War and who have a disease listed 
at § 3.309(e).

In this case, the veteran's death certificate shows that the 
immediate cause of death was respiratory failure resulting 
from lung cancer.  The record further reveals that the 
veteran was diagnosed with non-Hodgkin's lymphoma in March 
1995.  These facts are not disputed by either the VA or the 
appellant.  

The appellant in this case contends that the veteran was 
exposed to herbicide agents during his military service in 
England.  Because the veteran did not serve in Vietnam, it is 
not presumed that he was exposed to Agent Orange or any other 
herbicide agent during his military service.  
Notwithstanding, as noted by the Board in December 1998, this 
fact does not preclude the claimant from establishing service 
connection with proof of actual causation.  See Combee v. 
Brown, 34 F.3rd 1034, 1045 (Fed. Cir. 1994).  

In this case, the veteran and the appellant contend that the 
veteran was exposed to herbicides during his service in 
England.  However, the Board must find that the preponderance 
of evidence fails to support this determination.  Extensive 
development by the RO has indicated that herbicide agents 
were not either used or transported in England from April 
1961 to August 1962.  The veteran's own service records fail 
to indicate that he was exposed to herbicide agents.  In 
October 1960, the veteran was treated for a rash on his legs.  
In November 1960, he was treated for fungus on his feet.  In 
January 1961, he was treated for a furuncle in the left 
inguinal area and on the right calf.  However, there was no 
indication in the service medical records that any of the 
skin conditions were related to exposure to a herbicide agent 
or other chemical agents.  There is also no indication in the 
service medical records of any respiratory disorders during 
service related to exposure to herbicide or other chemical 
agents.  

With regard to the contention that a VA physician told the 
veteran that his non-Hodgkin's lymphoma was due to exposure 
to Agent Orange, the evidence does not contain any such 
written statement from that doctor.  However, as noted in 
December 1998, the evidence of record contains a letter dated 
in October 1995 from a private physician which indicates that 
another VA physician who referred the veteran to him for an 
ear, nose and throat evaluation noted that there was a 
possible relationship between the veteran's lymphoma and 
exposure to Agent Orange.  In this regard, the Board must 
note that even if a medical provider did associate the 
veteran's condition with Agent Orange exposure, the Board has 
determined that as a factual matter the veteran was never 
exposed to Agent Orange.  Thus, this medical opinion has no 
probative value.  The Board has found that the veteran's 
contentions are outweighed by the development of the RO 
following the Board's December 1998 remand.  Simply stated, 
there is credible affirmative evidence indicating that 
herbicide agents were never used or transported into England.  
This fact clearly does not support the appellant's claim.  

In written argument submitted by the appellant's 
representative in August 2001, the representative report that 
he had been informed by the appellant that an internet search 
had revealed 137,000 articles and information on non-
Hodgkin's lymphoma and that she did not find one that stated 
that this condition was not caused by herbicide agents and 
that it was only used by the United States Government.  The 
Board finds this contentions lack any probative value.  The 
Board believes it does not need a medical opinion to find 
that individuals who have not been exposed to Agent Orange 
have been diagnosed with non-Hodgkin's lymphoma.  This fact 
would appear to be self-evident.  The appellant's contention 
that the veteran's non-Hodgkin's lymphoma could only have 
been caused by exposure to Agent Orange, in the opinion of 
the Board, lacks all probative value.  There is also 
absolutely no medical evidence to support the conclusion that 
the veteran has had this condition for 30 years.  

The Board again apologizes to the appellant for the delay in 
the adjudication of this case.  However, it must be noted 
that the delay in the adjudication of this case was primarily 
the result of an attempt by the RO to confirm the veteran's 
exposure to herbicides during his service in England.  Based 
on this detailed effort to assist the appellant, the Board 
has found that the duty to assist has been fulfilled.  The 
Board finds that the RO has exceeded the duty set out in 
Combee and the VCAA.  The RO has attempted to develop 
evidence that would support the appellant's theory, without 
success.  This evidence only supports the determination that 
the veteran was never exposed to herbicides during his 
service in England.  As a result, a medical theory 
associating his alleged exposure to Agent Orange to his non-
Hodgkin's lymphoma can carry no probative weight.  
Accordingly, this claim must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to a herbicide agent 
is denied.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

